Citation Nr: 1332677	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that in her January 2013 substantive appeal, the Veteran requested a local hearing before a member of the Board, which was scheduled for May 2013.  However, prior to her hearing, the Veteran contacted the RO and cancelled the hearing, as she was unable to attend.  She did not request that the hearing be rescheduled and therefore, the Board considers her request for a hearing to be withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for PTSD due to an inservice sexual assault.  In July 2013, subsequent to the most recent statement of the case (SOC) issued by the RO in November 2012, the Veteran submitted a lay statement from a Mr. T.N., in support of her claim.  

In September 2013, the Veteran specifically requested that her claim be reconsidered by the agency of original jurisdiction (AOJ) on the basis of this new evidence, prior to being considered by the Board.  

Therefore, because this new evidence is pertinent to the claim on appeal and the Veteran has not waived AOJ review, this evidence must be referred to the RO for reconsideration.  See 38 C.F.R. § 20.1304(c).

Additionally, a review of the claims file and "Virtual VA" shows that the most recent treatment notes of record from the Sheridan VA Medical Center are dated June 2012.  The Board finds that current VAMC records may contain information pertinent to the claim and must be associated with the claims files before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain treatment records from the Sheridan, Wyoming VA Medical Center, dated from June 2012 to the present, and associate them with the claims file.

2. Then, the RO or AMC should readjudicate the Veteran's claim for entitlement to service connection for PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she should be furnished a Supplemental SOC and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


